     Jeremy Warren
     WARREN & BURSTEIN                                                                         ..
 2   State Bar No. 177900
 3   501 West Broadway, Suite 240
     (619) 234-4433
 4   jw@wabulaw.com
 5
     Attorneys for Defendant Francis
 6

 7                                 UNITED STATES DISTRICT COURT

 8                                SOUTHERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                  ) Case No.: 13cr3781-JLS, 13cr3782-JLS,
10                                              )             13cr4287-JLS
                    Plaintiff,                  )
11
                                                )
12         v.                                   ) Joint motion to continue sentencing
                                                )
13
     LEONARD GLENN FRANCIS,                     )
14   GLENN DEFENSE MARINE ASIA,                 )
15
                                                )
                    Defendants.                 )
16

17
     -------------------------- )
           The parties jointly move to continue the sentencing hearings in the above matters
18
19   from September 6, 2019, to March 20, 2020 at 9:00a.m. Mr. Francis's acknowledgment

20   is attached.
21
           So moved.
22

23   Dated: May 6, 20 19                           Is/ Jeremy Warren
                                                   Jeremy D. Warren
24
                                                   Warren & Burstein
25                                                 Attorneys for Mr. Francis
26
     Dated: May 6, 20 I 9                          Is/ Mark Pletcher/Rob Huie
27                                                 Mark Pletcher/Rob Huie
28                                                 Assistant United States Attorneys
   Jeremy Warren
   WARREN & BURSTEIN
 2 State Bar No. 177900
 3 50 l West Broad\vay, Suite 240
      (619) 234-4433
 4    j\v(iL)\vabula\v .con1
 5
      Attornevs for Defendant Francis
              ~

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   SOliTIIERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                      ) Case No.:     13cr3781-.JLS, 13cr3782-JLS,
                                                     )               l3cr4287-JLS
II
                     Plaintitl                       )
12                                                   )
             v.                                      ) Acknovvledgtnent of next cout1 date
13
                                                     )
14    LEONARD GLENN FRANCIS,                         )
l5    GLENN DEFENSE MARINE ASIA,                     )
                                                     )
16                   Defendants.                     )
17    ----------------------------- )
18           I acknowledge tny next court date has been continued to March 20, 1020, at 9:00
19
      a.1n. I will be in court as directed on that date and ti1ne.
20

21
                  c-1~   / .
22    Dated: Y      ~~1 f \
                                                           . --Leo·ilafcl Glenn Francis
24


26

].7

28
